UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANCELOR DAYNE BENSON,
                              Plaintiff,
                                                         20 Civ. 6874 (KPF)
                       -v.-
VOSS EVENTS, INC.,                                             ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

       The Court is in receipt of Defendant’s letter seeking a pre-motion

conference regarding an anticipated motion to compel arbitration (Dkt. #46),

and Plaintiff’s letter in opposition (Dkt. #48). Based on the parties’

submissions, the Court agrees with Plaintiff that it will be difficult for

Defendant to succeed with its anticipated motion to compel arbitration.

However, because Defendant has requested leave to pursue such a motion, the

Court sets the following briefing schedule:

   •   Defendant’s motion to compel arbitration and supporting papers shall be

       due on or by June 1, 2021;

   •   Plaintiff’s opposition papers shall be due on or by June 22, 2021; and

   •   Defendant’s reply papers shall be due on or by July 6, 2021.

For avoidance of doubt, the Court is not prejudging any motions, but it wants

Defendant to understand how difficult a task awaits it. If Defendant elects not

to pursue the motion, it should let the Court know promptly.
SO ORDERED.

Dated:   May 10, 2021
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              2
